DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 8-11 are objected to because of the following informalities:  In claim 6, line 20, the word “closet” appears.  However, this is a typo and should read “closest.”  Appropriate correction is required.  Claims 8-11 inherent the objection due to dependency on claim 6.
Allowable Subject Matter
Claims 6 and 8-11 are objected as stated above, however would be allowable if rewritten with the suggested correction.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim(s) 6, prior art does not explicitly disclose, teach or suggest a film forming apparatus comprising an anode, a solid electrolyte membrane disposed between the anode and a substrate, a solution storage part, a pressing part, wherein the solid electrolyte membrane includes a first portion made of ion permeable material, a second portion that is electrically insulating and with lower ion permeability than the first portion, the second portion being entirely embedded in the first portion except for at least a portion of the second portion being exposed from a surface of the membrane and closest to the substrate, and the second portion is formed such that when the voltage is applied, the metallic ions passing through the first portion pass around the second portion, and a metal of the metallic ions is precipitated on the surface of the substrate.  As stated in the previous Office Action mailed 25 September 2020, it would have been obvious to one of ordinary skill in the art to modify the membrane of Sato with Matsui’s reinforcing nylon mesh (Matsui, paragraph 45).  As Matsui teaches, this attachment is achieved via “thermal fusion bonding.”  Would Matsui’s thermal fusion bonding A) completely embed the nylon mesh in the ionomer, B) partially embed the nylon mesh in the ionomer or C) barely attach a small portion of the nylon mesh to the ionomer?  Additionally, would Matsui’s thermal fusion bonding mix the two polymers to a certain extent (including their properties of ion conductivity and electrically insulating) and thus not allow .
Conclusion
This application is in condition for allowance except for the following formal matters: 
Claims 6 and 8-11 are objected to as stated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794